Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The reply filed on 3/1/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):     applicant elected a copaifera oleoresin. It is confusing which claims read on the elected invention since in claim 4 applicant claims a Copaifera oleoresin or a fraction of diterpenic acids and/or diterpenic acid esters of the oleoresin containing at least 90 wt% diterpenic acids and/or diterpenic acid esters. Thus, the oleoresin and the fraction are mutually exclusive. Thus, it is confusing why claim 3 would claim that the oleoresin has the fraction in it when in claim 4 it is one or the other. Correction and/or explanation is required. Applicant must clearly state on the record which claims read on the elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655